NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                       File Name: 08a0373n.06
                         Filed: June 25, 2008

                                        No. 07-3430

                       UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT


KOMLA EDAH,

       Plaintiff-Appellant,                                   ON APPEAL FROM THE
                                                              UNITED STATES DISTRICT
v.                                                            COURT     FOR     THE
                                                              SOUTHERN DISTRICT OF
TRIDENT SEAFOODS CORP.,                                       OHIO

       Defendant-Appellee.


BEFORE: MARTIN and BATCHELDER, Circuit Judges; JORDAN, District Judge.*


              PER CURIAM. Komla Edah appeals the district court’s grant of Trident

Seafoods Corp.’s motion to dismiss. Because Edah retains the right to refile his complaint

where permitted by the current incarnation of 46 U.S.C. § 30104, see National Defense

Authorization Act for Fiscal Year 2008, Pub. L. No. 110-181, § 3521, 122 Stat. 596 (2008),

the judgment of the district court is AFFIRMED.




       *
        The Honorable R. Leon Jordan, United States District Judge for the Eastern District of
Tennessee, sitting by designation.